Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 21, 2018

                                      No. 04-18-00543-CV

                                  Nori Elsa Alvarez-BAKER,
                                           Appellant

                                                v.

                                   ORANGEPANDA, LLC,
                                        Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-08249
                         Honorable David A. Canales, Judge Presiding

                                         ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Luz Elena D. Chapa, Justice
               Irene Rios, Justice


        A notice of bankruptcy has been filed, stating appellant is in bankruptcy. The notice also
states the court in which the bankruptcy proceeding is pending, the bankruptcy proceeding’s
style and case number, and the date when the bankruptcy petition was filed.

        The court takes no action on the filing. We order the appeal abated and removed from
the court’s active docket. See TEX. R. APP. P. 8.2; 4th Tex. App. (San Antonio) Loc. R. 4. All
motions and other documents pending or filed are abated subject to being re-urged in the event
the case is reinstated. The appeal will be reinstated only upon proper motion and proof. See TEX.
R. APP. P. 8.3(a).

        We further order the clerk of this court to send copies of this order to the trial court
clerk, the court reporter, and the attorneys of record.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of September, 2018.


                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court